Citation Nr: 1414088	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  98-05 263	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1.  Entitlement to an initial rating than 30 percent before September 26, 2000, for panic disorder.

2.  Entitlement to an initial rating higher than 50 percent from September 26, 2000, for panic disorder.

3.  Entitlement to a total disability rating for compensation based on individual unemployability.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 until her retirement in October 1996.  

This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in June 1997 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 1998, the Veteran was afforded a hearing before a Decision Review Officer.  A transcript of the hearing is of record.  

In March 2005, August 2011, and September 2012, the Board remanded the matter for additional evidentiary and procedural development.  

Procedural History

On the claim for an initial rating for panic disorder, the record shows that the effective date of service connection is November 1, 1996.  Effective November 7, 1996, VA amended the criteria for rating mental disorders.  In June 1997 in the rating decision on appeal, the RO applied the revised and current rating criteria under the general rating formula for mental disorders, effective November 7, 1996.  

When VA amends the rating schedule while a claim for increase is pending, both the pre-amendment and post-amendment versions of the regulation is to be considered by a facial comparison to determine which provision is more favorable.  

Accordingly, procedural due process requires that the pre-November 7, 1996, version of the rating criteria be compared to the current rating criteria.  VAOPGCPREC 3-2000. 





Following a review of the old and current version of the regulation, the Board finds that the current version is more favorable to the Veteran.  The old version of the rating criteria were subjective, resulting in uneven application as compared with the more objective current version, which was the intent of the change, that is, to ensure unambiguous criteria.   See 60 Fed. Reg. 54825 (1995) and 61 Fed. Reg. 52,700 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9412 (1996 & 2013).  Therefore, the current version will be applied in this decision.

The claim for a total disability rating for compensation based on individual unemployability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Before September 2000, panic disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks under the General Rating Formula for Mental Disorders.

2.  From September 2000 to July 15, 2001, panic disorder has been manifested by occupational and social impairment with reduced reliability and productivity under the General Rating Formula for Mental Disorders.

3.  From July 15, 2001, panic disorder has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood under the General Rating Formula for Mental Disorders.






CONCLUSIONS OF LAW

1.  Before September 26, 2000, the criteria for an initial rating higher than 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9412 (2013).

2.  From September 26, 2000 to July 15, 2001, the criteria for an initial rating in higher than 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9412 (2013).

3.  From July 15, 2001, the criteria for an initial rating of 70 percent have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9412 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 







Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA and private medical records.  

The Veteran was afforded VA examinations in December 1996, August 1998, September 2000, March 2003, August 2009, June 2010, and August 2011.  As the examination reports are based on review of the Veteran's history and described the disability in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  


The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria

While on appeal, in a rating decision in August 2000, the RO increased the rating for panic disorder from 10 percent to 30 percent, effective November 1, 1996.  In a rating decision in March 2001, the RO increased the rating to 50 percent disabling, effective September 26, 2000. 






Panic disorder is currently rated 30 percent before September 26, 2000, and 50 percent from September 26, 2000, under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9412. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9412, the criteria for a 30 percent are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: 

Depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: 






Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411. 

Rather VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of posttraumatic stress disorder in DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 





The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." DSM-IV at 32. 

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Facts and Analysis

A Rating before September 26, 2000

On VA examination in December 1996, the Veteran reported being under a lot of stress and complained of forgetfulness and panic attacks.  She was unemployed at the time.  Mental status examination revealed anxious mood and affect, but was otherwise normal.  

On examination in August 1998, the Veteran admitted having some suicidal thoughts as her husband was struggling with a drug addiction.  This was the Veteran's second marriage and she lived with her husband and three children.  Mental status examination was normal overall with no significant symptoms noted.  The Veteran was being treated with medication.  The GAF score was 55.



In April 1998 at a hearing, the Veteran stated that she was employed in a training department and she coordinated trainings.  She stated that the job was not very hard, but she did make mistakes like missing pages while making copies.  The Veteran stated that she did have panic attacks that occurred during work hours and causing her to leave work early.  Panic attacks occurred about four or five times in a month and she was taking medication to control them.  She contemplated applying for Social Security benefits, but decided to try to work.

The Veteran has symptomatology that is associated with the rating criteria and the overall severity of symptoms had remained constant before September 26, 2000.

As for occupational impairment, there is evidence that symptoms of panic disorder were a factor in the Veteran's occupational functioning, namely, decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

As for social impairment, the Veteran living with her husband and three children and reported some marital problems due to her husband's drug addiction.  

The Veteran did suffer from panic attacks that occurred 4 to 5 times each month.

In August 1998 the VA examiner noted that the Veteran was on medication and assigned a GAF score of 55 indicative of g moderate symptoms or moderate difficulty in occupational and social functioning.

Overall, the symptoms of panic disorder resulted in a disability picture demonstrating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as panic attacks weekly or less.






Although the Veteran had suicidal ideation, which is listed in the criteria for a rating higher than 30 percent, the suicidal ideation did not result in occupational and social impairment that more nearly approximated or equated to reduced reliability and productivity the criteria for the next higher rating.

Before September 26, 2000, the preponderance of the evidence is against a rating higher than 30 percent at any time. 

A Rating from September 26, 2000

On examination in September 2000, the Veteran stated she stopped seeking psychiatric treatment about two year before as she did not want to take any more medication.  She was having two or three panic attacks each week and was fearful of leaving her home.  Her daily routine was interrupted by panic attacks, which caused problems with personal care and in social situations.  The Veteran reported that she had very few friends and had not worked since 1997.  She was married living with her husband, who was a disabled Veteran and was also not employed.  Mental status examination revealed that her speech was rapid and under pressure and she reported having thoughts about ending her life, but denied any current suicidal or homicidal ideation.  The Veteran was diagnosed as having panic disorder and agoraphobia.  The GAF score was 55.  

In March 2003 on VA examination, it was noted that the Veteran has been treated in the emergency department on several occasions due to panic attacks.  She stated that she frequently forgot to take her medications.  She stated that her last job lasted for a year and she was fired for using the phone, which was an infraction that was commonly committed by her co-workers.  She enrolled in a community college for two years and graduated with honors.  She enrolled in Niagara University majoring in hospitality, but failed due to her frequent panic attacks and inability to be around others.  The Veteran lost her husband three months earlier.  He had been seriously ill for several years.  She has three children ages 30, 23, and 12.  



The two younger children live in her home and the Veteran stated that she was unable to care for the youngest child and her 23 year old daughter has assumed responsibility of him.  The Veteran spent most of her days in her bedroom watching television alone and had no friends other than her sister-in-law who came by once a week to clean the house.  

At that time, the Veteran was unable to manage her medications and suffered from chronic early awakening and loss of appetite.  She quit smoking for 20 years, but began smoking again.  She experienced panic attacks at least 5 times per week and when the attacks were severe she experienced dissociation and her children would call for an ambulance.  The attacks typically abated within an hour.  She was also severely depressed since the death of her husband.  Periods of remission have decreased from weeks to days and for the year she has had no periods of remission.  The Veteran had to drop out of school semester due to her symptoms and had not been able to hold a job since one year after service.  The Veteran complained of severe depression and anxiety and admitted to losing her temper easily and lashing out.  She typically felt overwhelmed, which had been exacerbated by the recent death of her husband.  

On mental status examination the Veteran was dressed entirely in black wearing a hat pulled down over her forehead and dark sunglasses, which she eventually removed and was able to make eye contact.  Social interaction was initially cautious, but she became friendly and spontaneous.  Thought process was clear, but she was very distressed and frequently cried.  She was very fidgety. 

The Veteran denied suicidal or homicidal ideation.  She admitted to being compulsive, needing everything in its place, for example, she became distressed when she saw small bits of paper on the floor.  The Veteran complained of memory problems, a lack of concentration, and disorganization.  The GAF score was 41.  





The VA examiner concluded that the Veteran was severely and chronically disabled by panic disorder and depression and, while her symptoms were undoubtedly exacerbated by the recent loss of her husband, there was a consistent trend of serious disability since military discharge and she was totally disabled at the time.  

In June 2009, the Veteran was granted Social Security disability benefits beginning July 15, 2001, as she had not engaged in substantial gainful activity since then.  The disorders were affective or mood disorders and anxiety related disorders.  

In August 2009 on VA examination, the Veteran reported symptoms of avoidance, fatigue, withdrawal and social isolation, periods of overspending, up and down mood symptoms, and physical symptoms.  She reported having verbal and "almost" physical fights with her 18-year-old son who lived with her.  Her panic attacks were described as severe and occur almost daily.  She had trouble with impulse control and would overspend when ordering items she saw on television.  The Veteran's symptoms were otherwise similar to symptoms noted on VA examination in March 2003.  The GAF score was 45.  The VA examiner stated that the Veteran struggled with depression and periods of reckless spending that seemed to border on mania.  Her social interactions were limited and she had difficulty dealing with a few select family members.  The VA examiner found that the Veteran's current mental and emotional state did not allow for a level of functioning required for successful, continued employment.  

In June 2009, the Veteran was granted Social Security disability benefits beginning July 15, 2001, as she had not engaged in substantial gainful activity since then.  The disorders were affective or mood disorders and anxiety related disorders.  

In June 2010 on VA examination, the Veteran's panic attacks occurred 5 to 7 times a week and she would wake up every morning with mini-panic attacks.  Her panic attacks would last about one to four hours.  She reported having memory problems, feared leaving her home, and having some suicidal thoughts.  



The Veteran also complained of symptoms of feeling worthless, fatigue, low energy, and disturbing dreams.  She was able to drive short distances and would limit her time in a store as she might have a panic attack.  She did have a good relationship with her son who would drive her if she could not drive herself and with her granddaughter who helped with housework.  Her eldest son visited her almost every day.  The Veteran stated that she worked in a restaurant as a sous chef in 2001, but voluntarily left due to fears of eventually having problems with work related to her psychological discomfort as she did have panic attacks at work.  She has been unemployed since 2001.  The GAF score was 51.  The VA examiner stated that the Veteran was not unemployable from a mental health standpoint and did interact within some meaningful relationships with family members and a local church.  

In August 2011 on VA examination, the Veteran reported having no friends and rarely saw her grandchildren.  The Veteran was living with her youngest son.  She occasionally participated with children's theater productions and communicated with others by email, but primarily stayed home and watched television or cared for pets.  Her symptoms included depressed mood, anxiety and chronic sleep impairment.  The symptoms were similar to symptom on VA examination in March 2003.  The VA examiner found the Veteran to be employable from a mental health perspective and her disability would unlikely have more than a moderate impairment in an employment setting.  

VA and private treatment records show that the Veteran has been continually treated for panic attacks during the period from September 26, 2000, including visits to the emergency room for serious panic attacks.  In March 2003, the Veteran was treated for a panic attack lasting 5 hours.  

In May 2004, the Veteran reported still having panic attacks, but they were less frequent and severe than before.  However, in June 2004, October, 2004, December 2004, and July 2005 the Veteran was treated in the emergency room for panic attacks.  




During treatment in October 2004, the Veteran's symptoms were noted as increasing and her panic attack lasted 17 hours.  In 2007, she had 10 panic attacks requiring hospitalization between April and July.  In October 2007, the Veteran was assigned a GAF score of 57.  In November and December 2007 she was hospitalization for panic attacks.  During a panic attack in December 2010, the Veteran expressed suicidal ideation.  In June 2011, the Veteran's mood and affect were anxious and she was assigned a GAF score of 55.  In August 2011, she was doing relatively well with medication.  She was not overtly depressed and the frequency and intensity of the panic attacks were reduced significantly.

Reconciling the various reports into a consistent disability picture from September 26, 2000 to July 15, 2001, two elements of the present disability emerge.  First, the Veteran has symptomatology that is associated with the rating criteria.  And two, the Veteran's overall severity of symptoms associated with panic disorder had remained constant without material change.

As for occupational impairment, the evidence shows that symptoms of panic disorder affected employment, but she worked until July 15, 2001, when she left her employment.  The Social Security Administration found that her unemployment due to affective or mood disorders and anxiety related disorders from July 15, 2001, the date of her last employment.

As for social impairment, the Veteran was living with her husband and had very few friends.  The Veteran did suffer from panic attacks that occurred two or three times a week.  And the September 2000 VA examiner noted that the Veteran was receiving treatment and medication and the GAF score was 55 indicating moderate symptoms or moderate difficulty in occupational and social functioning.





Although the Veteran had problems due to suicidal thoughts, which is listed in the criteria for the next higher rating, the symptoms do not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfered with routine activities, illogical or irrelevant a speech, near-continuous panic attacks or depression affecting the ability to function independently, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or the inability to establish and maintain effective relationships.  

From September 26, 2000, to July 15, 2001, the preponderance of the evidence is against a rating higher than 50 percent. 

Reconciling the various reports from July 15, 2001, into a consistent disability picture, two elements of the present disability emerge.  First, the Veteran has symptomatology that is associated with the rating criteria.  And two, the Veteran's overall severity of symptoms associated with panic disorder had remained constant without material change.

As for occupational impairment, there is evidence that symptoms of panic disorder affected employment.  The Veteran was unable to continue working and, although she left her employment voluntarily, it was due to her panic disorder.  She attempted to go to college and successfully completed a community college associate's degree, but later failed.  The March 2003 VA examiner found the Veteran to be totally disabled and she was severely and chronically disabled by panic disorder and depression.  In August 2009 VA examiner stated that the Veteran's current mental and emotional state did not allow for a level of functioning required for successful, continued employment.  






As for social impairment, the Veteran's husband died in December 2002 and she reported having no friends.  Her sister-in-law would come by once a week to clean the house.  She lived with her two youngest children ages 12 and 23, but could not care for the youngest so the older child assumed responsibility of him.  

On VA examinations in June 2010 and August 2011, the Veteran reported having a good relationship with her son and helping with children theater, but primarily stayed home as she feared leaving the house.  

From July 15, 2001, the Veteran did suffer from daily panic attacks.  She also suffered from symptoms of suicidal ideation, depressed mood, anxiety, chronic memory problems, and social isolation.

In March 2003 and August 2009, the VA examiners noted that the Veteran was receiving treatment and medication for her disorder and her GAF scores were 41 and 45 respectively indicating serious symptoms or serious difficulty in occupational and social functioning.  Although the June 2010 and August 2011 VA examiners assigned the Veteran GAF scores of 51 and 55.

Overall, the symptoms of panic disorder have resulted in a disability picture that more nearly approximates occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and difficulty in adapting to stressful circumstances.  

Although the Veteran has occupational and social impairment in most areas, total occupational and social impairment due to such symptoms as:






Gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name, the criteria for a 100 percent schedualar rating have not been met. 

While the evidence supports a rating of 70 percent from July 15, 2001, the preponderance of the evidence is against a rating higher than 70 percent at any time during this time period. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability levels and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned ratings are adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 





Comparing the Veteran's disability levels and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule ratings are adequate.  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1). 

ORDER

An initial rating higher than 30 percent for panic disorder before September 26, 2000, is denied. 

An initial rating higher than 50 percent for panic disorder from September 26, 2000, to July 15, 2001, is denied.

An initial rating of 70 percent for panic disorder from July 15, 2001, is granted.


REMAND

During the appeal period for the claim for increase, in a rating decision in November 2009, the RO denied the claim for a total disability rating for compensation based on individual unemployability, which became final as the Veteran did not appeal the RO's determination.  

Also during the appeal period in a statement in April 2011, the Veteran's representative raised the claim of a total disability for compensation, which is now a part of the claim for increase on appeal since the claim was last denied by the RO November 2009.  Rice v. Shinseki, 22 Vet. App. 447 (2009).



Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability. 

2.  After the development of the claim, adjudicate the claim for a total disability rating for compensation based on individual unemployability. If the benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


